
	
		I
		111th CONGRESS
		1st Session
		H. R. 1698
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. Van Hollen (for
			 himself, Mr. Loebsack,
			 Ms. Giffords,
			 Mr. Blumenauer, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Green Bank to assist in the financing of
		  qualified clean energy projects and qualified energy efficiency
		  projects.
	
	
		1.Capitalization, Method of
			 Capital Stock Payments, Issuance of Green BondsChapter 31 of title 31, United States Code,
			 is amended by adding after section 3102 the following new section:
			
				3102A.Green
				Bonds
					(a)Initial
				CapitalizationThe Secretary
				of the Treasury shall issue bonds (in this section referred to as Green
				Bonds) in the amount of $10,000,000,000 on the credit of the United
				States to acquire capital stock of the Green Bank (established under section
				9801 of this title), of which not more than $200,000,000 shall be used for
				costs that the Green Bank incurs for its first year in order to provide loans,
				loan guarantees, debt securitization, insurance, portfolio insurance, and other
				forms of financing support or risk management for qualified clean energy
				projects and qualified energy efficiency projects (as such terms are defined
				under such section). Stock certificates evidencing ownership in the Green Bank
				shall be issued by the Green Bank to the Secretary of the Treasury, to the
				extent of payments made for the capital stock of the Green Bank.
					(b)Future
				CapitalizationThe Secretary
				of the Treasury may issue additional Green Bonds on the credit of the United
				States to acquire additional capital stock of the Green Bank in an aggregate
				amount not to exceed $50,000,000,000 outstanding at any one time.
					(c)Denominations
				and MaturityGreen Bonds shall be in such forms and
				denominations, and shall mature within such periods, as determined by the
				Secretary of the Treasury.
					(d)InterestGreen
				Bonds shall bear interest at a rate not less than the current average yield on
				outstanding market obligations of the United States of comparable maturity
				during the month preceding the issuance of the obligation as determined by the
				Secretary of the Treasury.
					(e)GuaranteedGreen
				Bonds shall be fully and unconditionally guaranteed both as to interest and
				principal by the United States, and such guaranty shall be expressed on the
				face of each bond.
					(f)Lawful
				InvestmentsGreen Bonds shall be lawful investments, and may be
				accepted as security for all fiduciary, trust, and public funds, the investment
				or deposit of which shall be under the authority or control of the United
				States or any officer or officers thereof.
					.
		2.Green
			 BankTitle 31, United States
			 Code, is amended by adding the following new chapter at the end thereof:
			
				98Green
				Bank
					
						Sec.
						9801. Green Bank.
					
					9801.Green
				Bank
						(a)Short
				titleThis section may be
				cited as the Green Bank Act of
				2009.
						(b)PurposesThe
				purposes of this section are as follows:
							(1)To evaluate and
				coordinate financing for qualified clean energy projects and qualified energy
				efficiency projects.
							(2)To provide loans,
				loan guarantees, debt securitization, insurance, portfolio insurance, and other
				forms of financing support or risk management to qualified clean energy
				projects and qualified energy efficiency projects.
							(3)To
				facilitate—
								(A)efficient tax
				equity markets for qualified clean energy projects; and
								(B)the financing of
				long-term clean energy purchasing by governmental and non-governmental
				not-for-profit entities.
								(4)To foster—
								(A)the development
				and consistent application of transparent underwriting standards, standard
				contractual terms, and measurement and verification protocols for qualified
				clean energy projects and qualified energy efficiency projects;
								(B)the creation of performance data that
				enables effective underwriting, risk management, and pro-forma modeling of
				financial performance of qualified clean energy projects and qualified energy
				efficiency projects to support primary financing markets and stimulate
				development of secondary investment markets for clean energy projects and
				energy efficiency projects; and
								(C)the level of
				financing support for qualified clean energy projects and qualified energy
				efficiency projects necessary to advance vital national objectives,
				including—
									(i)achieving energy
				independence from foreign energy sources;
									(ii)abating climate
				change by increasing zero or low carbon electricity generation and
				transportation capabilities;
									(iii)realizing energy
				efficiency potential in existing infrastructure;
									(iv)easing the
				economic effects of transitioning from a carbon-based economy to a clean energy
				economy;
									(v)achieving job creation through the
				construction and operation of qualified clean energy projects and qualified
				energy efficiency projects;
									(vi)fostering
				long-term domestic manufacturing capacity in the clean energy and energy
				efficiency industries; and
									(vii)complementing
				and sup­ple­ment­ing other clean energy and energy efficiency legislation at
				the Federal or State level.
									(c)DefinitionsIn
				this section:
							(1)Clean Energy
				projectThe term clean
				energy project means any electricity generation, transmission, storage,
				heating, cooling, industrial process, or manufacturing project whose primary
				purpose is the deployment, development, or production of an energy system or
				technology that avoids, reduces, or sequesters air pollutants or anthropogenic
				greenhouse gases, including the following:
								(A)Solar.
								(B)Wind.
								(C)Geothermal.
								(D)Biomass.
								(E)Hydropower.
								(F)Ocean.
								(G)Fuel cell.
								(H)Advanced
				battery.
								(I)Carbon capture and
				sequestration.
								(J)Next generation
				biofuels.
								(K)Nuclear.
								(2)Qualified Clean
				Energy ProjectThe term
				qualified clean energy project means a clean energy project
				that—
								(A)is carried out domestically within the
				territorial borders of the United States;
								(B)stays current on
				interest and debt payment obligations;
								(C)pays wages in accordance with subchapter IV
				of chapter 31 of title 40, United States Code (commonly referred to as the
				Davis-Bacon Act);
								(D)if for nuclear power, is funded by the Bank
				only after all other existing Federal financial support has been expended;
				and
								(E)satisfies any
				other conditions established by the Bank and published in the Federal
				Register.
								(3)Energy
				Efficiency projectThe term energy efficiency
				project means any project, technology, function, or measure that results
				in the reduction of energy use required to achieve the same level of service or
				output prior to the application of such project, technology, function, or
				measure, or substantially reduces greenhouse gas emissions relative to
				emissions that would have occurred prior to the application of such project,
				technology, function, or measure.
							(4)Qualified Energy
				Efficiency ProjectThe term
				qualified energy efficiency project means an energy efficiency
				project, including smart grid technologies and functions characterized in
				section 1301 of the Energy Independence and Security Act of 2007 and end-use
				technologies for efficiency gains in new construction and across existing
				infrastructure that—
								(A)is carried out
				domestically within the territorial borders of the United States;
								(B)stays current on
				interest and debt payment obligations;
								(C)pays wages in accordance with subchapter IV
				of chapter 31 of title 40, United States Code (commonly referred to as the
				Davis-Bacon Act); and
								(D)satisfies any
				other conditions established by the Bank and published in the Federal
				Register.
								(5)Green
				BondThe term Green Bond means a bond issued
				pursuant to section 3102A of this title.
							(6)BankThe
				term Bank means the Green Bank established under subsection
				(d).
							(7)BoardThe
				term Board means the Board of Directors of the Bank.
							(d)Green
				Bank
							(1)Establishment of
				CorporationThere is established a corporation to be known as the
				Green Bank that shall be wholly owned by the United States.
							(2)Independent
				corporationThe Bank shall be an independent corporation. Neither
				the Bank nor any of its functions, powers, or duties shall be transferred to or
				consolidated with any other department, agency, or corporation of the
				Government unless the Congress provides otherwise.
							(3)CharterThe
				Bank shall be chartered for 20 years from the date of enactment of this
				section.
							(4)Governance
								(A)Board of
				Directors of the Bank
									(i)In
				generalThe Bank shall be
				under the direction of a Board of Directors.
									(ii)MembershipThe
				Board shall consist of 8 members, as follows:
										(I)The Secretary of
				the Energy or his designee.
										(II)The Secretary of
				the Treasury or his designee.
										(III)The Secretary of
				the Interior or his designee.
										(IV)The Secretary of
				Agriculture or his designee.
										(V)Four members appointed by the President of
				the United States including a Chief Executive Officer, 1 member with expertise
				regarding renewable energy, 1 member with expertise regarding electric
				utilities, and 1 member with expertise regarding consumer affairs.
										(iii)Quorum5 members of the Board shall constitute a
				quorum.
									(iv)BylawsThe
				Board shall adopt, and may amend, such bylaws as are necessary for the proper
				management and functioning of the Bank, and shall, in such bylaws, designate
				the vice-presidents and other officers of the Bank and prescribe their
				duties.
									(v)TermsThe initial terms of the members of the
				Board shall be 4 years. For terms beginning after the first 4 years following
				the date of the enactment of this section, the Board shall create staggered
				terms of 2, 3, and 4 years for members of the Board.
									(vi)VacanciesAny vacancy on the Board shall be filled in
				the same manner in which the original appointment was made.
									(vii)Interim
				appointmentsAny member appointed to fill a vacancy occurring
				before the expiration of the term for which such member’s predecessor was
				appointed shall be appointed only for the remainder of such term.
									(viii)ReappointmentMembers of the Board may be reappointed for
				additional terms of service as members of the Board.
									(ix)Continuation of
				serviceAny member of the Board whose term has expired may
				continue to serve on the Board until the earlier of—
										(I)the date on which
				such member’s successor is appointed; or
										(II)the end of the
				6-month period beginning on the date such member’s term expires.
										(x)ChairmanThe Board shall select a Chairman from
				among its members.
									(B)Executive
				Vice-PresidentThe Chief Executive Officer shall appoint an
				Executive Vice-President who—
									(i)shall serve as
				Chief Executive Officer of the Bank during the absence or disability of, or in
				the event of a vacancy in the office, of Chief Executive Officer; and
									(ii)shall at other
				times perform such functions as the Chief Executive Officer may
				prescribe.
									(C)Policies and
				ProceduresAt the request of any 2 members of the Board, the
				Chairman shall place an item pertaining to the policies or procedures of the
				Bank on the agenda for discussion by the Board. Not later than 30 days after
				the date such a request is made, the Chairman shall hold a meeting of the Board
				at which such item shall be discussed.
								(D)Conflicts of
				interestNo director, officer, attorney, agent, or employee of
				the Bank shall in any manner, directly or indirectly, participate in the
				deliberation upon, or the determination of, any question affecting such
				individual’s personal interests, or the interests of any corporation,
				partnership, or association in which such individual is directly or indirectly
				personally interested.
								(5)Hiring and
				Contracting authority
								(A)ContractingThe
				Bank may employ or otherwise contract with banks, credit agencies, attorneys,
				and other third parties at customary commercial rates.
								(B)HiringNotwithstanding any otherwise applicable
				Federal rules and regulations, the Bank may employ and otherwise contract with
				employees and provide compensation to such employees at prevailing rates for
				compensation for similar positions in private industry.
								(6)Sunset
								(A)Expiration of
				charterThe Bank shall continue to exercise its functions until
				all obligations and commitments of the Bank are discharged, even after its
				charter has expired.
								(B)Prior
				obligationsNo provisions of this subsection shall be construed
				as preventing the Bank from—
									(i)acquiring obligations prior to the date of
				the expiration of its charter which mature subsequent to such date;
									(ii)assuming, prior to the date of the
				expiration of its charter, liability as guarantor, endorser, or acceptor of
				obligations which mature subsequent to such date;
									(iii)issuing, prior or subsequent to the date of
				the expiration of its charter, for purchase by the Secretary of the Treasury or
				any other purchasers, its notes, debentures, bonds, or other obligations which
				mature subsequent to such date; or
									(iv)continuing as a corporation and exercising
				any of its functions subsequent to the date of the expiration of its charter
				for purposes of orderly liquidation, including the administration of its assets
				and the collection of any obligations held by the Bank.
									(e)Lending,
				Financing, Expenditures
							(1)In
				generalThe Bank shall establish a program to provide on a
				competitive basis loans, loan guarantees, debt securitization, insurance,
				portfolio insurance, and other forms of financing support or risk management,
				as the Bank determines appropriate, for any qualifying clean energy project or
				qualifying energy efficiency project.
							(2)GuaranteedLoan guarantees provided by the Bank shall
				be guaranteed by the United States.
							(3)RequirementsThe
				Bank may only provide financing support (including loans, loan guarantees, debt
				securitization, insurance, portfolio insurance, and other forms of financing
				support or risk management under paragraph (1)) if—
								(A)such support is commercially reasonable and
				does not exceed 80 percent of the capitalization of the qualified clean energy
				project or qualified energy efficiency project;
								(B)is secured by the
				underlying project or such other collateral as the Chief Executive Officer of
				the Bank determines appropriate; and
								(C)in the judgment of
				the Chief Executive Officer—
									(i)the private credit
				market is not providing adequately low-priced financing to enable otherwise
				credit worthy entities to carry out qualified clean energy projects and
				qualified energy efficiency projects;
									(ii)such financing support would facilitate
				construction or expansion of a qualified clean energy project or qualified
				energy efficiency project at an accelerated rate; and
									(iii)such financing support would stimulate,
				aid, or otherwise support domestic manufacturing of finished products or
				component parts used in clean energy projects or energy efficiency
				projects.
									(4)Financing
				activitiesThe Bank may
				facilitate financing transactions in tax equity markets and long-term
				purchasing of clean energy by governmental and non-governmental not-for-profit
				entities, to the degree and extent that the Bank determines such financing
				activity is appropriate and consistent with carrying out the terms of this
				section.
							(5)TrustsThe Bank is authorized to create, accept,
				execute, and otherwise administer in all respects trusts, receiverships,
				conservatorships, liquidating or other agencies, or other fiduciary and
				representative undertakings and activities, as appropriate for financing
				purposes. Instruments issued by the Bank pursuant to this section are, to the
				same extent as securities which are direct obligations of or obligations
				guaranteed as to principal or interest by the United States, exempt securities
				within the meaning of laws administered by the Securities and Exchange
				Commission.
							(6)FeesThe
				Bank shall assess reasonable fees on its activities, including loans, loan
				guarantees, insurance, portfolio insurance, and other forms of financing
				support or risk management it provides so as to cover its reasonable costs and
				expenses, as determined by the Board, provided the Bank operates as a
				not-for-profit entity.
							(7)Environmental
				ReviewIn providing any
				financing support under this section, the Bank may, with the concurrence of the
				Council on Environmental Quality, adopt by reference and rely on any applicable
				categorical exclusion or environmental review promulgated by any other Federal
				Agency pursuant to the National Environmental Policy Act of 1969 (Public Law
				91–190).
							(8)Immunity from
				impairment, limitation, or restriction
								(A)In
				generalAll rights and
				remedies of the Bank shall be immune from impairment, limitation, or
				restrictions by or under—
									(i)any law (other
				than a law enacted by Congress expressly in limitation of this paragraph) that
				becomes effective after the acquisition by the Bank of the subject or property
				on, under, or with respect to which the right or remedy arises or exists or
				would so arise or exist in the absence of the law; or
									(ii)any
				administrative or other action that becomes effective after the
				acquisition.
									(B)State
				LawThe Bank may conduct its business without regard to any
				qualification or law of any State relating to incorporation.
								(9)Taxation
								(A)In
				generalSubject to
				subparagraph (B), the Bank (including its activities, capital, reserves,
				surplus and income) shall be exempt from all taxation imposed by any State or
				local political subdivision of a State.
								(B)Real
				PropertyAny real property of the Bank shall be subject to
				taxation by a State or political subdivision of a State to the same extent
				according to the value of the real property as other real property is
				taxed.
								(10)Power to
				remove; jurisdictionNotwithstanding any other provision of law,
				any civil action, suit, or proceeding to which the Bank is a party shall be
				deemed to arise under the laws of the United States, and the United States
				district courts shall have original jurisdiction. The Bank may, without bond or
				security, remove any such action, suit, or proceeding from a State court to a
				United States district court or to the United States District Court for the
				District of Columbia.
							(11)Spending
				safeguards
								(A)In
				generalThe Chief Executive Officer of the Bank—
									(i)shall require any entity receiving
				financing support (including a loan, loan guarantee, debt securitization,
				insurance, portfolio insurance, and other forms of financing support or risk
				management) pursuant to this section to report quarterly, in a format specified
				by the Chief Executive Officer, on such entity’s use of such support and its
				progress fulfilling the objectives for which such support was granted, and the
				Chief Executive Officer shall make these reports available to the
				public;
									(ii)may establish additional reporting and
				information requirements for any recipient of financing support made available
				pursuant to this section;
									(iii)shall establish appropriate mechanisms to
				ensure appropriate use and compliance with all terms of any financing support
				made available pursuant to this section;
									(iv)may, in addition to and consistent with any
				other authority under applicable law, deobligate financing support made
				available pursuant to this section to entities that demonstrate an insufficient
				level of performance, or wasteful or fraudulent spending, as defined in advance
				by the Chief Executive Officer, and award these funds competitively to new or
				existing applicants consistent with this section;
									(v)shall create and maintain a fully
				searchable database, accessible on the Internet (or successor protocol) at no
				cost to the public, that contains at least—
										(I)a list of each entity that has applied for
				a loan, loan guarantee, insurance, portfolio insurance, or other forms of
				financing support or risk management under this section;
										(II)a description of
				each application;
										(III)the status of
				each such application;
										(IV)the name of each
				entity receiving funds made available pursuant to this section;
										(V)the purpose for
				which such entity is receiving such funds;
										(VI)each quarterly
				report submitted by the entity pursuant to this section; and
										(VII)such other information sufficient to allow
				the public to understand and monitor loans, loan guarantees, insurance,
				portfolio insurance, and other forms of financing support or risk management
				provided under this section;
										(vi)to the extent
				practicable, data maintained under clause (v) shall be used to inform private
				capital markets, including the development of underwriting standards for the
				financing of clean energy projects and energy efficiency projects;
									(vii)shall make all financing transactions
				available for public inspection, including formal annual reviews by both a
				private auditor and the Comptroller General; and
									(viii)shall at all
				times be available to receive public comment in writing on the activities of
				the Bank.
									(B)Protection of
				confidential business informationTo the extent necessary and
				appropriate, the Chief Executive Officer may redact any information regarding
				applicants and borrowers to protect confidential business
				information.
								.
		3.Conforming
			 amendments
			(a)Tax exempt
			 statusSubsection (l) of
			 section 501 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
				
					(4)The Green Bank established under section
				9801 of title 31, United States
				Code.
					.
			(b)Wholly owned
			 Government corporationParagraph (3) of section 9101 of title 31,
			 United States Code, is amended by adding at the end the following:
				
					(S)the Green
				Bank.
					.
			(c)Clerical
			 amendments
				(1)The table of
			 sections for chapter 31 of title 31, United States Code, is amended by
			 inserting after the item relating to section 3102 the following new item:
					
						
							3102A. Green
				bonds.
						
						.
				(2)The table of
			 chapters for subtitle VI of title 31, United States Code, is amended by adding
			 at the end the following new item:
					
						
							98.Green
				  Bank9801
						
						.
				
